Case 0:20-cv-61912-DPG Document 3 Entered on FLSD Docket 09/21/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN,                                                      Case No. 20-cv-61912

                 Plaintiff,

         vs.                                              NOTICE OF PENDING, REFILED,
                                                          RELATED OR SIMILAR ACTIONS
 INFOWARS, LLC; FREE SPEECH SYSTEMS,
 LLC; ALEX E. JONES; DAVID JONES;
 OWEN SHROYER; and ROGER STONE,

                 Defendants.

         TO THE CLERK OF THIS COURT AND TO ALL PARTIES AND THEIR
 COUNSEL OF RECORD:
         PLEASE TAKE NOTICE that that above-captioned case (“Re-Filed Action”) is related to
 Klayman v. Infowars, LLC, et al., S.D. Fla Case No. 9:20-cv-80614-RKA (“Initial Action”). These cases
 involve the same parties, are based upon the same claims, and involve substantially the same facts and
 the same questions of law.
         Mr. Klayman filed the Initial Action on April 8, 2020 in this Court against Defendants
 Infowars, LLC, Free Speech Systems, LLC, Alex E. Jones, David Jones, and Owen Shroyer. (See Initial
 Action, Dkt. No. 1. The case was assigned to the Honorable District Judge Roy Kalman Altman. On
 April 14, 2020, the Court, sua sponte, issued an Order Requiring a More Definite Statement. (See Initial
 Action, Dkt. No. 4.) Mr. Klayman voluntarily dismissed that action the same day without prejudice.
 (See Initial Action, Dkt. Nos. 5 & 6.). Although the case was dismissed, the matter remains pending
 on Mr. Klayman’s “Request for Disclosure,” from the Court, to which no response has been filed.
 (See Initial Action, Dkt. No. 7.)
         Two weeks after voluntarily dismissing the Initial Action, Mr. Klayman filed the Re-Filed
 Action in the Seventeenth Judicial District Court for Broward County, Florida. (See Complaint, Re-




                                                   -1-
                                         Notice of Related Cases
                                              20-cv-61912
Case 0:20-cv-61912-DPG Document 3 Entered on FLSD Docket 09/21/2020 Page 2 of 3




 Filed Action, Dkt. No. 1-1.) Both cases plead the same set of facts against substantially the same set

 of Defendants.
        The sole difference between the complaints is that Mr. Klayman’s Complaint in the re-filed

 action added Roger Stone as a Defendant and exchanged his Lanham Act claim for Florida Deceptive
 and Unfair Trade Practice Act claims against each Defendant. (See Notice of Removal, Re-Filed
 Action, Dkt. No. 1 at ¶ 9.)
        In light of the foregoing, this Court should treat the cases as related.


        Dated: September 21, 2020.                       Respectfully submitted,
                                                         /s/Marc J. Randazza
                                                         Marc J. Randazza (FL Bar No. 625566)
                                                         RANDAZZA LEGAL GROUP, PLLC
                                                         2764 Lake Sahara Drive, Suite 109
                                                         Las Vegas, NV 89117
                                                         Telephone: 702-420-2001
                                                         ecf@randazza.com
                                                         Attorneys for Defendants
                                                         Infowars, LLC; Free Speech Systems, LLC;
                                                         Alex E. Jones; and Owen Shroyer




                                                   -2-
                                         Notice of Related Cases
                                              20-cv-61912
Case 0:20-cv-61912-DPG Document 3 Entered on FLSD Docket 09/21/2020 Page 3 of 3




                                                                               Case No. 20-cv-61912

                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing document has been furnished to

 Larry Klayman, 7050 W. Palmetto Park Rd., Boca Raton, Florida 33433, <leklayman@gmail.com>,
 Robert Buschel, Buschel & Gibbons, P.A., One Financial Plaza, Suite 1300, 100 S.E. Third Avenue,
 Fort Lauderdale, FL 33394, <buschel@BGlaw-pa.com>, Walter Taché, Tache, Bronis, Christianson
 and Descalzo, P.A., 150 S.E. 2nd Avenue, Suite 600, Miami, FL 33131, <wtache@tachebronis.com>,
 <service@tachebronis.com>, and David S. Wachen, Wachen LLC, 11605 Montague Court, Potomac,
 MD 20854, <david@wachenlaw.com> by electronic mail and U.S. mail on this 21st day of September
 2020.



                                                       Employee,
                                                       Randazza Legal Group, PLLC




                                                  -3-
                                        Notice of Related Cases
                                             20-cv-61912
